Citation Nr: 1718432	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for cause of death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to March 1971, which included service in the Republic of Vietnam during the Vietnam Era.  For his service he received the Vietnam Service Medal with two stars, Republic of Vietnam Gallantry Cross Medal with Palm, Navy Commendation Medal with V, National Defense Service Medal, Good Conduct Medal, Republic of Vietnam Campaign Medal, and Sharp Shooters Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2016, the Appellant testified before a Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file. 

The Board notes the Appellant is presently unrepresented.  In May 2015, the Appellant's private attorney properly withdrew his representation prior to the return of this appeal to the Board.  See 38 C.F.R. §§ 14.631, 20.608 (2016).  


FINDINGS OF FACT

1. The most probative evidence of record does not establish the Veteran's diabetes mellitus was the principal or contributory cause of his death.

2. The evidence of record does not establish the Veteran's cardiac arrhythmia was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for cause of death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a claimant in the development of their claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, as in this instance, when a claimant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  

II. Laws and Regulations

A claim that has been finally denied may not thereafter be reopened and allowed absent new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105(c).  However, new and material evidence is not required when an intervening liberalizing law creates a new basis for entitlement to benefits that did not exist at the time of the prior denial.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  Under such circumstances, a subsequent claim does not constitute a reopening of the previously denied claim because the change in law itself changes the factual basis of the claim.  Id. at 289.

Pertinent to this case is the addition of ischemic heart disease to the list of diseases eligible for presumptive service connection due to herbicide agent exposure in August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31. 2010); see also 38 C.F.R. §§ § 3.307(a)(6), 3.309(e).  Since the RO's initial denial occurred in December 2006, the Appellant is entitled to a de novo adjudication of the claim.  See December 2006 Rating Decision.

Here, the Appellant's claim is a dependency and indemnity compensation (DIC) claim based on service connection for cause of death.  DIC is payable to the surviving spouse, child, or parent of a deceased veteran in the event of a service-connected death.  38 C.F.R. § 3.5 (2016).  

Service connection may be established for a disability that caused a veteran's death either principally or contributorily.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A principal cause of death is one which, either singly or jointly with another condition, was the immediate or underlying cause of death or was otherwise etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  In the case of a disease or injury involving the active processes affecting vital organs, careful consideration must be given as to whether it is a contributory cause of death from the viewpoint of whether there was resulting debilitating effects and general impairment of health to an extent that it would render a person materially less capable of resisting the effects of the disease or injury which primarily caused the death.  38 C.F.R. § 3.312(c)(3).

Determining whether service connection for cause of death is warranted is based on the same statutory and regulatory scheme which governs service connection for a disease or injury incurred in or aggravated by active duty service.  Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran, who served on active duty in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6).  If a veteran exposed to a herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6) develops a disease delineated in 38 C.F.R. § 3.309(e), it shall be service connected on a presumptive basis even though there is no record of such disease during service, provided the presumption has not been rebutted in accordance with 
38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(e) provides an exhaustive list of the diseases that may be service connected on a presumptive basis pursuant to 
38 C.F.R. § 3.307(a)(6).  The Board notes that while diabetes mellitus and ischemic heart disease are included, cardiac arrhythmia and hypertension are not.

III. Analysis 

The Appellant contends the Veteran's death is related to his two tours in Vietnam.  See June 2012 Statement in Support of Claim; May 2016 Hearing Transcript.  More specifically, she asserts that whatever the Veteran was exposed to in Vietnam has caused a variety of health issues, including his diabetes mellitus, which contributed to his death because it could have weakened his heart.  See June 2012 Statement in Support of Claim; May 2016 Hearing Transcript; August 2007 VA Form 9.  

At the outset, the Board notes that for his service the Veteran was awarded the Republic of Vietnam Gallantry Cross Medal with Palm and Navy Commendation Medal with V, which denote combat service in the Republic of Vietnam.  See DD Form 214.  Accordingly, he is presumed to have been exposed to herbicide agents during his service pursuant to 38 C.F.R. § 3.307(a)(6).  As mentioned above, diabetes mellitus and ischemic heart disease are among the diseases eligible for presumptive service connection due to herbicide agent exposure.  As a result, the Board first turns to whether the cause of his death may be service connected due to either of these disabilities. 

To that end, the Board is charged with assessing the credibility and probity of the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In assessing the evidence, the Board acknowledges the Appellant is competent to provide evidence regarding the symptoms the Veteran exhibited prior to his passing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds her lay statements competent and credible.  

However, as they relate to the etiology of his sudden death due to cardiac arrhythmia, the Board is unable to accord the Appellant's lay statements any probative weight because she is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra.  In that regard, the Board notes there are several items of competent evidence associated with the claims file, the probative value of which the Board will weigh and discuss below.
While the Board has no doubt the Veteran carried a diagnosis of diabetes mellitus prior to his death, a Certificate of Death from the Missouri Department of Health and Senior Services received by the Registrar of Vital Statistics in January 2005, listed his immediate cause of death as sudden death with an underlying cause of death of cardiac arrhythmia.  See January 2016 Letter from Dr. Hite.  There was no reference in the underlying cause of death section to diabetes mellitus.  See January 2005 Certificate of Death.

Six years later, in October 2011, the coroner filed an Affidavit for Correction of a Birth or Death Record to amend the Certificate of Death to include "[d]iabetic" as the second underlying cause of death.  As a result, a Certification of Death was issued in March 2013, which listed the underlying causes of death as "sudden death - unknown, cardiac arrhythmia, and diabetic."  See March 2013 Certification of Death.  The Board notes the October 2011 Affidavit for Correction of a Birth or Death Record does not provide a rationale for the request.  Further, the Board cannot ignore the distinction between the terms "diabetes" and "diabetic."  "Diabetes" refers to the disease, while "diabetic" refers to a person suffering from the disease.  As such, the Board concludes it was an acknowledgement of the Veteran's status having been diagnosed with diabetes mellitus.  For these reasons and because the amended death certificate was issued several years after the Veteran's death, the Board is cautious about according the amended Certification of Death great probative weight. 

In a June 2006 letter, Dr. Hite advised the Veteran had been a patient prior to his passing.  Dr. Hite stated he had a diagnosis of diabetes mellitus, which could have contributed to his heart attack.  See June 2006 Letter from Dr. Hite.  Almost 10 years later, in a May 2016 letter, Dr. Hite amended his prior opinion, stating the Veteran's diabetes was a contributing factor of his heart attack, which caused his death.  However, neither his June 2006 letter nor May 2016 letter provided a rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  Notably, in his May 2016 letter, Dr. Hite did not explain why he believed the veteran's cause of death was a heart attack versus a sudden death due to cardiac arrhythmia.  Cf. October 2016 VA Advisory Medical Opinion (noting there are many etiologies associated with cardiac arrhythmias).  In fact, Dr. Hite's letters are the only evidence of record attributing the Veteran's death to a heart attack.  See June 2006 Letter from Dr. Hite; May 2016 Letter from Dr. Hite.  Also of import, Dr. Hite's May 2016 letter did not account for the deviation from his earlier more noncommittal opinion.  Consequently, the Board is unable to give either of Dr. Hite's letters significant probative value.

The Board finds the most probative evidence of record are the December 2006 VA Examination Report and the October 2016 advisory medical opinion from a VHA academic hospitalist.  

Upon examination of the claims file, the December 2006 VA examiner, a physician, noted the treatment records indicated the Veteran's diabetes mellitus was so well controlled with medication that initially his treatment provider recommended halving the dosage.  See December 2006 VA Examination Report.  Eventually, given his stable glycated hemoglobin (HbA1c) levels, which is the measure of plasma glucose concentration, his treatment provider recommended discontinuing the medication altogether.  

While acknowledging the Veteran's high blood pressure readings in July 2003 and November 2004, the VA examiner noted his blood pressure readings were normal up until April 2003.  Despite the high blood pressure readings, the VA examiner noted he was not diagnosed with hypertension nor prescribed any medication for it.  Of relevance, the VA examiner marked a November 2004 laboratory analysis showed the Veteran's blood urea nitrogen/creatinine ratio (BUN/Cr) was normal, indicating normal kidney function.  See December 2006 VA Examination Report; November 2004 Comprehensive Metabolic Panel S.J. Hospital.

Further, the VA examiner observed the claims file did not contain any documentation of complaints, treatments for, or diagnosis of any heart problem.  See December 2006 VA Examination Report.  As a result, the VA examiner opined that it was less likely as not the Veteran's heart attack or cardiac arrhythmia was caused by his diabetes mellitus.  

Since ischemic heart disease was added to list of diseases eligible for presumptive service connection due to herbicide agent exposure following the original adjudication of this claim, and as cardiac arrhythmia is a condition related to the heart, the Board requested an advisory medical opinion.  See 75 Fed. Reg. 53,202 (August 31. 2010); see also 38 C.F.R. §§ 3.307, 3.309; July 2006 Rating Decision.  

The October 2016 advisory medical opinion is consistent with the December 2006 VA Examination Report.  With regards to the Veteran's diabetes mellitus, the academic hospitalist opined that it was less likely as not his diabetes mellitus was the principal or secondary cause of his death.  In support, the academic hospitalist cited how well controlled his diabetes was just prior to his death, and referred to the portion of his letter addressing ischemic heart disease.

Significantly, the academic hospitalist concluded the Veteran's principal cause of death was sudden cardiac arrest due to arrhythmia.  As it pertained to ischemic heart disease, the academic hospitalist opined that it was less likely as not the Veteran had the same.  Noting he was not diagnosed with ischemic heart disease during his lifetime, and that there was no autopsy performed after his death, the academic hospitalist stated there was no way to assuredly determine whether he had ischemic heart disease.  While life threatening cardiac arrhythmias can be caused by ischemic heart disease, the academic hospitalist explained there are other etiologies associated with cardiac arrhythmias.  Given the information available, the academic hospitalist concluded the clinical facts were insufficient to support the likelihood of ischemic heart disease in the Veteran.  See August 2007 VA Form 9 (the Appellant acknowledged the Veteran was not suffering from any heart complications at the time of his death); May 2016 Hearing Transcript.  

As there is no diagnosis of ischemic heart disease and insufficient evidence to support the proposition that the cardiac arrhythmia suffered by the Veteran was due to ischemic heart disease, the Board finds the preponderance of the evidence is against service connection for cause of death due to ischemic heart disease.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Appellant's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility" and "is not a means of reconciling actual conflict or a contradiction in the evidence").
 
A review of the claims file confirms the Veteran's diabetes was well controlled leading up to his passing.  At two different April 2003 doctor's appointments, the Veteran's glucose reading was 99 and 59; normal being between 70 and 120.  See April 18, 2003 L.F.P. Medical Record; April 22, 2003 L.F.P. Medical Record.  Following the April 22, 2003 doctor's appointment, the doctor recommended he reduce his medication to half the originally prescribed dosage.  

Later, in July 2003, the Veteran had blood work done, which showed his HbA1c was very good at 6.4 percent; normal being between 4.0 and 6.0 percent, but less than 7.0 percent being good for diabetics.  See July 2003 L.F.P. Medical Record.  As a result, the doctor recommended he stop taking all medication, but continue to monitor his blood sugar levels.  

Even after the Veteran discontinued his medication, his November 2004 blood work revealed that his diabetes mellitus was well managed.  See November 2004 L.F.P. Medical Record.  At that time, his blood chemistry, which is the panel of tests that looks at blood sugar and the function of the kidneys and liver, returned as normal.  Further, the Veteran's HbA1c was noted to be very good at 6.4 percent.  Additionally, his glucose reading was 102.  See November 2004 Comprehensive Metabolic Panel S.J. Hospital.  Of note, the November 2004 blood work and glucose reading were done approximately two months prior to his death.  

With regards to the Veteran's blood pressure, a review of the claims file indicates the last time his blood pressure reading was normal was April 2003.  See April 2003 L.F.P. Medical Record (noted blood pressure reading of 120 (systolic millimeter of mercury (mm Hg))/80 (diastolic mm Hg); December 2006 VA Examination Report; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) ("hypertension" means that the diastolic pressure is predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg).

The first high blood pressure reading of record comes in a July 2003 L.F.P. Medical Record, which noted a reading of 150/82.  At an August 2003 doctor's appointment, his blood pressure reading was 164/80.  See August 2003 L.F.P. Medical Record.  Even though a November 2004 medical record from the Veteran's doctor acknowledged his blood pressure was up the week before and needed to be rechecked, his doctor did not indicate a diagnosis of hypertension nor prescribed medication.  See November 2004 L.F.P. Medical Record.  At the time of his November 2004 doctor's appointment, his blood pressure reading was 150/82.  

Even though his blood pressure appears to have remained high prior to his death, a November 2004 laboratory analysis showed the Veteran's BUN/Cr was normal, indicating normal kidney function.  See December 2006 VA Examination Report.  The Board is cognizant of the fact that hypertension has not been found to be among the complications of diabetes mellitus unless it is the result of a diabetes induced renal (kidney) disease.  See Flynn v. Brown, 6 Vet. App. 500, 506 (1994); see also December 2006 VA Examination Report.  As such, even if the Board accepts the Veteran had hypertension, because his kidneys were normal just two months prior to his passing, the Board finds there is no evidence of record establishing  an etiological link between his diabetes mellitus and high blood pressure.  

Considering the fact the Veteran's kidneys, which are a vital organ, were normal, by all accounts his diabetes was very well controlled, and the Appellant's concession that he was not suffering from any heart related issues prior to his death, the Board finds there is no evidence to suggest his diabetes mellitus caused debilitating effects and general impairment of health to an extent that it would render him materially less capable of resisting the effects of the cardiac arrhythmia.  38 C.F.R. 
§ 3.312(c)(3); see also August 2007 VA Form 9 (the Appellant acknowledged the Veteran was not suffering from any heart complications at the time of his death); May 2016 Hearing Transcript.  

For the foregoing reasons, the Board finds the preponderance of the evidence does not show the Veteran's diabetes mellitus was either a principal or contributory cause of death.  Accordingly, service connection for cause of death due to diabetes mellitus is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Appellant's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.

Next, the Board turns to whether there is a direct service connection basis for granting this claim due to cardiac arrhythmia.  As noted above, sudden death due to cardiac arrhythmia is unquestionably the principal cause of death.  See January 2005 Certificate of Death; March 2013 Certification of Death; October 2016 VA Advisory Medical Opinion.  As a result, the Board must determine whether there was an in service incurrence.  

As the Appellant has offered no lay statements regarding specific instances of an in service incurrence, the Board turns to the Veteran's service treatment records.  At the time of the Veteran's enlistment examination in May 1963, no issues were noted other than identifying body marks, scars, or tattoos, and defective vision.  See May 1963 Report of Medical Examination.  A blood pressure reading showed 108/68.  Further, he denied any diabetes or heart trouble.  See May 1963 Report of Medical History.

Then, at the time of the Veteran's re-enlistment examination in February 1967, no issues were noted other than identifying body marks, scars, or tattoos, and defective vision.  See February 1967 Report of Medical Examination.  His blood pressure reading was 124/76.

Subsequently, at the time of the Veteran's separation examination in February 1971, no issues were noted his other than his defective visual acuity.  See February 1971 Report of Medical Examination.  A blood pressure reading showed 124/68.  Furthermore, the remainder of his service treatments records is silent as to any heart related issues much less cardiac arrhythmia.   For this reason, the Board finds there is no evidence of an in service incurrence.

Accordingly, the Board finds the preponderance of the evidence is against the Appellant's claim for service connection for cause of death due to cardiac arrhythmia.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Appellant's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.





ORDER

Service connection for cause of death is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


